Citation Nr: 1117900	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected anxiety neurosis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, to include as secondary to service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 28, 1943, to November 29, 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In September 2006, the RO denied the Veteran's claims for service connection for hypertension and back pain.  The Veteran did not file a notice of disagreement as to the September 2006 RO decision and that decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

In May 2008, the Veteran sought to reopen his previously denied claims for service connection for back pain and hypertension.  The Board notes that as a result of the finality of the September 2006 RO decision, the Veteran's claims for service connection for a back disability and hypertension may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

Here, the Board finds that before it can reach the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection, last finally denied in September 2006, the matters must be remanded for further development.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

VA regulations provide specifically that for claims filed on or after August 29, 2001, the duty to obtain records applies to claims to reopen.  See 38 C.F.R. § 3.159(c) (2010) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances.  Specifically, VA will give the assistance described in § 3.159(c)(1)-(3)."); 66 Fed.Reg. 45,620, 45,629 (noting that VA will give assistance described in § 3.159(c)(1)-(3) in claims to reopen received by VA on or after August 29, 2001).

The Veteran has asserted that he suffered an injury to his back in service while learning to drive a "large ditch dumpster" that he drove too close to a ditch causing him to jump off and sustain injury.  The Veteran has also asserted that he was treated for hypertension in service.  In a March 2010 letter to his Senator, the Veteran reiterated the details of his alleged in-service accident, stating that he had received treatment for his injury at the time and indicating that attempts to secure his service treatment records (STRs) had been unsuccessful.  

A review of the record fails to reveal any attempt by the agency of original jurisdiction (AOJ) to secure the Veteran's complete STRs, either in connection with his initial claims for service-connection or with his petition to reopen.  Here, although the claims folder contains the Veteran's service entrance examination report, clinical records from Station Hospital at Camp Claiborne, Louisiana, and his certificate of disability for discharge (CDD) stating that the Veteran was being recommended for discharge on account of psychoneurosis, there is no indication that the records contained in the claims folder are the only extant STRs.  However, it appears that the records associated with the claims folder in 1943 were only those that were relative to his discharge from service and subsequent claim for service connection for anxiety neurosis.  

Indeed, a December 16, 1943, letter from the New Orleans, Louisiana, Veterans Administration to the Dayton, Ohio, Veterans Administration, indicated that it was forwarding only those records that it had received from Station Hospital, to include the Veteran's entrance examination report, copy of CDD, and clinical records.  Included in those records is an undated handwritten note stating that the Veteran had "visited the Dispensary almost daily."  Records from those visits are not evident in the claims folder.  Further, the Veteran's CDD noted that the Veteran's psychoneurosis arose while he was performing duties of a private ordered to auto school in Talladega, Alabama.  

Upon consideration of the Veteran's assertion that he suffered from, and was treated for, a back injury and hypertension during service and the fact that the evidence of record suggests that additional STRs may exist and adds credibility to the Veteran's assertion regarding how his injury occurred, the Board finds that a remand of the matters is required for the AOJ to attempt to obtain the Veteran's complete STRs, which includes records from all of the Veteran's duty stations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); 38 C.F.R. § 3.159(c)(2).  The Board notes that although the Veteran has suggested that his STRs are unavailable, it is not the Veteran's, but rather is VA's duty to seek to obtain records held by Federal agencies.  See 38 U.S.C.A. § 5103A(b)(1); Loving, supra.  
Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for hypertension and/or a back disability or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the National Personnel Records Center (NPRC), and any other appropriate alternative source, in an attempt to obtain the Veteran's complete service treatment records (STRs).  Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


